DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 01/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 1-14, directed to various species non-elected without traverse.  Accordingly, claims 1-14 has been cancelled.
Allowable Subject Matter
3.	Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 15, Shimizu was the closest prior art of record, Shimizu discloses a battery monitoring apparatus that has a control unit that transmits two mode-switching instruction signals, so as to instruct a monitoring unit for transition from normal/dark-current mode to a dark current/normal mode respectively. The control unit subsequently acquires an increased count value of a timer circuit for a time period of transmission between mode-switching instruction signals. The control unit determines that the dark-current mode is malfunctioning, when the increased count value is greater than an abnormality diagnosis criterion value, 

a communicator configured to communicate with a battery sensor configured to detect a voltage, a current and a state of charge (SOC) value of the battery; and 
a controller configured to: 
receive the voltage, the current and the SOC value of the battery from the battery sensor through the communicator, configured to:
identify whether the battery is a low charge based on the SOC value of the battery received by the communicator, in response to the low charge of the battery; and 	identify a cause of the low charge of the battery based on at least one of the voltage and the current of the battery received by the communicator, wherein the controller is further configured to: identify the cause of the low charge of the battery as a failure of the generator based on the voltage of the battery received by the communicator in a regenerative braking of the vehicle, and identify the cause of the low charge of the battery as deterioration of the battery based on the current of the battery received by the communicator in the regenerative braking of the vehicle, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s 
Regarding claims 16-20, which depends on claim 15, these claims, are allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 01/28/2021 regarding claims 15-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Won et al (US 2018/0108925 A1) discloses the apparatus comprises a stack voltage monitor that is configured to measure a voltage of channel of fuel cell stack. An impedance is calculated from the measured voltage. A controller is configured to diagnose a state of the fuel cell stack based on the impedance of the channel. The stack voltage monitor is configured to estimate a distribution of impedances of channels 
	Mousseau et al (US 9,128,159 B2) discloses a method for estimating charge capacity of a lithium iron-phosphate battery pack using data from a plug-in charge event. A laboratory-measured battery pack resistance, which is known to remain constant over a battery pack's life, can be used to determine open circuit voltage from terminal voltage during charging. Actual open circuit voltage after charging can be measured later, after the battery pack has rested for a sufficient amount of time. The two values of open circuit voltage, if taken at points on the battery pack's SOC-OCV curve which have great enough slope, provide two values of battery pack state of charge, however does not discloses the particular structure scheme and details for the claimed invention.
	Mano et al (US 2013/0132011 A1) discloses a diagnostic device diagnoses a lithium ion battery including a plurality of battery blocks. If a condition is established for starting a diagnosis, the diagnostic device starts discharging the battery, and after each battery block has a voltage decreased to a measurement starting voltage until the block has the voltage decreased to a measurement ending voltage the block discharges an amount of power, which the diagnostic device calculates for the battery block, however does not discloses the particular structure scheme and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836